     Case 5:20-cv-01460-JGB-KK Document 74 Filed 09/13/21 Page 1 of 5 Page ID #:878




 1    Brian J. Mankin, Esq. [CSB No. 216228]
      brian@lmlfirm.com
 2    Peter J. Carlson, Esq. [CSB No. 295611]
 3    peter@lmlfirm.com
      LAUBY, MANKIN & LAUBY LLP
 4    4590 Allstate Drive
      Riverside, CA 92501
 5    Tel: (951) 320-1444
 6    Fax: (951) 320-1445
 7    Attorneys for Plaintiff and the Putative Class
 8
      JEFFREY D. WOHL (Cal. State Bar No. 096838)
 9    PAUL HASTINGS LLP
      101 California Street, 48th Floor
10    San Francisco, California 94111
11    Telephone: (415) 856-7000
      Facsimile: (415) 856-7100
12    jeffwohl@paulhastings.com
13    Attorneys for Defendant
14    Target Corporation
15    [Additional Counsel for Plaintiff and Defendant on next page]
16
17                          UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19
      CINNAMON MILLS, individually, on           No. 5:20-cv-01460-JGB-KK
20    a representative basis, and on behalf of   [Assigned to Hon Judge Jesus G.
      all others similarly situated;             Bernal]
21
                    Plaintiff,                   JOINT STIPULATED REQUEST
22                                               TO MODIFY SCHEDULING
             vs.
23                                               ORDER
      TARGET CORPORATION, a
24    Minnesota Corporation; and DOES 1
      through 20, inclusive;                     State action filed: June 10, 2020
25                                               Action removed: July 22, 2020
26                  Defendants.                  Trial date:         March 15, 2022
27
28


               JOINT STIPULATED REQUEST TO MODIFY SCHEDULING ORDER
                                        -1-
     Case 5:20-cv-01460-JGB-KK Document 74 Filed 09/13/21 Page 2 of 5 Page ID #:879




 1
      DEEPAK GUPTA (admitted pro hac vice)
 2    GUPTA WESSLER PLLC
 3    1900 L Street NW, Suite 312
      Washington, D.C. 20036
 4    Telephone: (202) 888-1741
      deepak@guptawessler.com
 5
 6    NEIL K. SAWHNEY (Cal. State Bar No. 300130)
      GUPTA WESSLER PLLC
 7    100 Pine Street, Suite 1250
 8    San Francisco, California 94111
      Telephone: (415) 573-0336
 9    neil@guptawessler.com
10    Attorneys for Plaintiff and the Class
11
      LINDSEY C. JACKSON (Cal. State Bar No. 313396)
12    PAUL HASTINGS LLP
      515 South Flower Street, 25th Floor
13    Los Angeles, California 90071-2228
14    Telephone: (213 683-6000
      Facsimile: (213) 627-0705
15    lindseyjackson@paulhastings.com
16
      Attorneys for Defendant
17    Target Corporation
18
19
20
21
22
23
24
25
26
27
28


               JOINT STIPULATED REQUEST TO MODIFY SCHEDULING ORDER
                                        -2-
     Case 5:20-cv-01460-JGB-KK Document 74 Filed 09/13/21 Page 3 of 5 Page ID #:880




 1    TO THE COURT AND TO ALL PARTIES AND COUNSEL OF RECORD:
 2          Plaintiff Cinnamon Mills and Defendant Target Corporation (“Target”)
 3    (collectively, the “Parties”) acting through their respective counsel of record,
 4    hereby respectfully submit this Joint Stipulated Request to Modify the Court’s
 5    Scheduling Order under Rule 16 as follows:
 6          WHEREAS, on July 29, 2021, the Court issued an Order that (1) granted in
 7    part and denied in part Target’s Motion for Summary Judgment, and (2) granted
 8    Plaintiff’s Motion for Class Certification [see DE 69];
 9          WHEREAS, after a meet and confer among counsel, Target filed a Motion
10    to certify the Court’s Order for Interlocutory Appeal (the “Motion”), and the
11    Motion also sought a stay of the trial court proceedings pending the appeal (the
12    “Motion”) [see DE 70];
13          WHEREAS, on September 10, 2021, the Court continued the hearing on
14    Target’s Motion from September 13, 2021, to October 18, 2021;
15          WHEREAS, the new hearing date of October 18, 2021, is after several
16    upcoming deadlines in the Court’s scheduling order, namely the initial and
17    rebuttal designation of expert witnesses, with deadlines of September 30 and
18    October 14, respectively;
19          WHEREAS, the new hearing date of October 18, 2021, is also after the
20    deadline by which either party would have to file a motion to compel discovery,
21    since the deadline to hear any discovery motion is November 1, 2021;
22          WHEREAS, because the Court’s ruling on Target’s Motion will determine
23    how this action will proceed, the Parties jointly request that the Court continue all
24    remaining deadlines by approximately two months;
25          WHEREAS, this request serves the purposes of efficiency and will allow
26    the Parties and Court to conserve resources until the Motion is decided, at which
27    point the Parties can proceed accordingly;
28    ///


                JOINT STIPULATED REQUEST TO MODIFY SCHEDULING ORDER
                                         -3-
     Case 5:20-cv-01460-JGB-KK Document 74 Filed 09/13/21 Page 4 of 5 Page ID #:881




 1          WHEREAS, the Parties agree that “good cause” exists under Rule 16(b)(4)
 2    to grant the requested extensions where (1) the Parties have been diligent in
 3    creating a workable Rule 16 order and seeking modifications when necessary, and
 4    (2) both Parties have shown diligence in requesting the modification herein given
 5    that the need for a modified schedule only arose on September 10, 2021 (when the
 6    Motion hearing was continued) and this Stipulation was promptly filed on the next
 7    business day). See Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal.
 8    1999); Johnson v. Mammoth Recreations, 975 F.2d 606, 609 (9th Cir. 1992);
 9          WHEREAS, good cause also exists because the requested modification will
10    ensure that “the parties have an opportunity to engage in appropriate discovery
11    and that the parties are adequately and timely prepared so that the trial can
12    proceed efficiently and intelligibly.” United States v. Grace, 526 F.3d 499, 508-
13    509 (9th Cir. 2008).
14          THEREFORE, IT IS HEREBY STIPULATED AND AGREED between
15    the Parties that the Court modify the Scheduling Order (DE 63) as follows:
16                                       Current        Joint Request
       Matter                                                             Court’s Order
17                                       Deadline       of the Parties
       Initial Designation of Expert
18                                        9/30/21          11/30/21
       Witnesses
19     Designation of Rebuttal
                                         10/14/21          12/14/21
20     Expert Witnesses
21     All Discovery Cut-Off
                                         11/1/21 at    1/14/22 at 9:00
       (including hearing all
22                                       9:00 a.m.          a.m.
       discovery motions)
23     Last Day to Conduct
                                         11/30/21          1/31/22
24     Settlement Conference
       Dispositive Motion Hearing        1/24/22 at    3/28/22 at 9:00
25
       Cut-Off                           9:00 a.m.           a.m.
26                                       2/28/22 at    4/28/22 at 11:00
       Final Pretrial Conference
27                                       11:00 a.m.          a.m.
28                                       3/15/22 at    5/31/22 at 9:00
       Jury Trial
                                         9:00 a.m.           a.m.

                JOINT STIPULATED REQUEST TO MODIFY SCHEDULING ORDER
                                         -4-
     Case 5:20-cv-01460-JGB-KK Document 74 Filed 09/13/21 Page 5 of 5 Page ID #:882




 1          IT IS SO STIPULATED.
 2
 3    Dated: September 13, 2021               LAUBY, MANKIN & LAUBY LLP
 4
 5                                            BY:          /s/ Peter J. Carlson
                                                    Brian J. Mankin, Esq.
 6                                                  Peter J. Carlson, Esq.
 7                                                  Attorneys for Plaintiff
 8    Dated: September 13, 2021                     PAUL HASTINGS LLP
 9
10                                            BY:          /s/ Jeffrey D. Wohl
                                                    Jeffrey D. Wohl
11                                                  Lindsey C. Jackson
                                                    Attorneys for Defendant Target
12                                                  Corporation
13
14          Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all
15    signatories listed, and on whose behalf this filing is jointly submitted, concur in
16    this filing’s content and have authorized me to file this document.
17
18
      Dated: September 13, 2021               LAUBY, MANKIN & LAUBY LLP
19
20                                            BY:          /s/ Peter J. Carlson
21                                                  Brian J. Mankin, Esq.
                                                    Peter J. Carlson, Esq.
22                                                  Attorneys for Plaintiff
23
24
25
26
27
28


                JOINT STIPULATED REQUEST TO MODIFY SCHEDULING ORDER
                                         -5-
